Citation Nr: 1622716	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1977 to July 1981, and from December 1981 to January 2001.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  The Veteran's appellant brief is located in VBMS.

The Veteran initially requested a Travel Board hearing, and it was scheduled in February 2016.  In February 2016, the Veteran submitted a request to cancel the scheduled hearing because he was withdrawing his appeal.


FINDING OF FACT

In a February 2016 written statement, the Veteran withdrew from appellate consideration the issue of entitlement to service connection for cervical strain.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for cervical strain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In the present case, in a February 2016 statement, the Veteran indicated in writing that he wished to withdraw from consideration the issue of entitlement to service connection for cervical strain.   Inasmuch as the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for cervical strain is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


